 



Exhibit 10.1
REDEMPTION AGREEMENT
     This REDEMPTION AGREEMENT (this “Agreement”) dated as of June 29, 2006, is
entered into by and between Standard Management Corporation, and Indiana
corporation (“Seller”) and Capital Assurance Corporation, a Delaware corporation
(“Buyer”).
W I T N E S S E T H
     WHEREAS, Seller and Buyer entered into that certain Stock and Asset
Purchase Agreement dated as of February 9, 2005 (the “Purchase Agreement”)
whereby Buyer issued to Seller 5,000 shares of Series A Preferred Stock with an
initial aggregate liquidation preference of $5,000,000 (the “Preferred Shares”)
as part of the Purchase Price (capitalized terms not otherwise defined hereby
shall have the meanings set forth in the Purchase Agreement); and
     WHEREAS, as set forth in the Purchase Agreement, Seller and Buyer mutually
agreed to negotiate in good faith to resolve all issues with respect to the
calculation of the Final Cash Consideration and a resolution with respect to the
Final Cash Consideration has been reached (such resolution to be reflected in
separate documentation between the parties); and
     WHEREAS, as set forth in the Purchase Agreement, Seller agreed to indemnify
Buyer and its affiliates for Buyer Losses arising out of certain Actions set
forth on Schedule 3.05 of the Purchase Agreement to the extent the Buyer Losses
exceed, in the aggregate, the litigation reserves reflected in the calculation
of the Final Cash Consideration; and
     WHEREAS, Seller desires for Purchaser to redeem the Preferred Shares and
Buyer desires to so redeem the Preferred Shares.
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements set forth herein, the parties hereto agree as follows:
     1. Agreement to Redeem Preferred Shares. Upon the terms and subject to the
conditions set forth in this Agreement, simultaneously with the execution of
this Agreement, Seller shall assign and deliver to Buyer, and Buyer shall redeem
from Seller, the Preferred Shares. The certificate for the Preferred Shares
shall, when so delivered by Seller to Buyer, be duly endorsed for transfer to
the Buyer, or have an executed stock power endorsed to Buyer attached to the
certificate.
     2.  Agreement to Terminate the Pledge Agreement. Upon the terms and subject
to the conditions set forth in this Agreement, simultaneously with the execution
of this Agreement, Seller and Buyer agree that the Pledge Agreement is hereby
terminated.
     3. Release. Upon the terms and subject to the conditions set forth in this
Agreement, simultaneously with the execution of this Agreement, Seller agrees to
release Buyer, and Buyer agrees to release Seller from any future obligations
related to the Preferred Shares.

1



--------------------------------------------------------------------------------



 



     4. Redemption Price. As consideration for the redemption of the Preferred
Shares and the other terms and conditions set forth in this Agreement, Buyer
agrees to pay Seller the sum of One Million Twenty Thousand Dollars ($1,020,000)
(the “Redemption Price”), payable in two equal amounts of Five Hundred Ten
Thousand Dollars ($510,000), the first payable simultaneously with the execution
of this Agreement and the second payable on June 30, 2006. The parties agree
that the Redemption Price consists of the agreed value of the Preferred Shares
of One Million Five Hundred Thousand Dollars ($1,500,000) reduced by (i) Three
Hundred Thousand Dollars ($300,000) as an adjustment to reflect the resolution
of the issues with respect to the calculation of the Final Cash Consideration,
(ii) One Hundred Seventy Thousand Dollars ($170,000) to reflect certain
outstanding legal fees and expenses incurred in connection with the Actions, and
(iii) Ten Thousand Dollars ($10,000) to reflect the legal fees and other
expenses of the Buyer associated with the redemption of the Preferred Shares.
Seller and Buyer agree that the payment of the Redemption Price is final and not
subject to future adjustment.
     5. Additional Consideration. As additional consideration for the Preferred
Shares, Buyer hereby releases and discharges the Seller Indemnified Parties from
any further indemnification obligations under Section 11.01(a)(iv) of the
Purchase Agreement (relating to the Actions) or any Action listed on Exhibit
“A”.
     6. Seller’s Representations and Warranties. Seller represents and warrants
that it has good title to the Preferred Shares, free and clear of all pledges,
warrants, liens, charges, encumbrances, security interests, voting trusts or
agreements, proxies, unpaid taxes, adverse claims and other claims of whatever
nature, other than those created under the Pledge Agreement. Seller also
represents and warrants that the transactions contemplated in this Agreement
have been duly authorized by Seller’s Board of Directors and when consummated
will be valid and binding obligations of Seller and will not violate: (a) any
court order, decree, agreement or other document to which Seller is a party;
(b) Seller’s Articles of Incorporation or By-Laws; or (c) any Applicable Law.
     7. Buyer’s Representations and Warranties. Buyer represents and warrants
that the transactions contemplated in this Agreement have been duly authorized
by Buyer’s Board of Directors and when consumed will be valid and binding
obligations of Buyer and will not violate: (a) any court order, decree,
agreement or other document to which Buyer is a party; (b) the Buyer’s Articles
of Incorporation or By-Laws; or (c) any Applicable Law.
     8. Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and thereof and supersede
all prior agreements, written or oral, with respect thereto.
     9. Waivers and Amendments; Preservation of Remedies. This Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by a written instrument signed by each of the parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power, remedy or privilege, nor any single or partial exercise of any such
right, power, remedy or privilege, preclude any further exercise thereof or the
exercise of any

-2-



--------------------------------------------------------------------------------



 



other such right, remedy, power or privilege. The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies that any
party may otherwise have at law or in equity.
     10. Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Indiana,
without giving effect to the principles of conflicts of laws thereof. The
parties hereto irrevocably consent to the jurisdiction of, and venue in, any
federal or state court of competent jurisdiction located in Indianapolis,
Indiana, in connection with any dispute based on or arising out of or in
connection with this Agreement.
     11. Binding Effect; No Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, assigns and
legal representatives, whether by merger, consolidation or otherwise. This
Agreement may not be assigned by any party without the prior written consent of
the other parties hereto.
     12. Expenses. Except as otherwise provided herein, the parties hereto shall
each bear their respective expenses incurred in connection with the negotiation,
preparation, execution, and performance of this Agreement and the transactions
contemplated hereby.
     13. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all, of the parties hereto.
     14. Headings. The headings in this Agreement are for reference only, and
shall not affect in any way the meaning or interpretation of this Agreement.
     15. Interpretation. The parties acknowledge and agree that they may pursue
judicial remedies at law or equity in the event of a dispute with respect to the
interpretation or construction of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The phrases “the date of this
Agreement,” “the date hereof” and terms of similar import, unless the context
otherwise requires, shall be deemed to refer to the date set forth in the first
paragraph of this Agreement. The words “hereof,” “herein,” “hereby” and other
words of similar import refer to this Agreement as a whole unless otherwise
indicated. Whenever the singular is used herein, the same shall include the
plural, and whenever the plural is used herein, the same shall include the
singular, where appropriate.
     16. Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so

-3-



--------------------------------------------------------------------------------



 



broad as to be unenforceable, that provision shall be interpreted to be only so
broad as is enforceable.
     17. No Prejudice. This Agreement has been jointly prepared by the parties
hereto and the terms hereof shall not be construed in favor of or against any
party on account of its participation in such preparation.
[Remainder of page intentionally left blank]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            STANDARD MANAGEMENT CORPORATION
      By:   /s/ Ronald D. Hunter         Name:   Ronald D. Hunter       
Title:   Chairman, Chief Executive Officer
and President     

            CAPITAL ASSURANCE CORPORATION
      By:   /s/ Michael P. Kilkenny         Name:   Michael P. Kilkenny       
Title:   General Counsel and Secretary     

-5-